DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on March 31, 2020 and September 15, 2020 have been considered by the Examiner and made of record in the application file.
Drawings
4.	The drawings of Fig(s).1-2 are objected to under 37 CFR 1.83(a) because they fail to show a descriptive legend for the elements in the drawings as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 
Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harmatos et al. (U.S. Patent Application Publication # 2019/0059066 A1) in view of Ang et al. (U.S. Patent Application Publication # 2017/0289907 A1).
Regarding claim 1, Harmatos et al. teach a system for communication in an industrial environment (Fig(s).2 and 4), 
the system comprising a server arrangement (Fig.2 @ 100) communicably coupled, via a data communication network, to at least one network core (Fig.2 @ 110), and a plurality of devices (Fig.2 @ 120, 121) (read as “an eNB according to 3GPP 4G and especially 5G standards, capable of performing radio communication with the wireless communication devices. ”(Paragraph [0060])), wherein the system (Fig(s).2 and 4) is configured to: 
- generate, using the server arrangement, a timing information (read as time value) for each of the plurality of devices (read as generating and transmitting PTCP frame (Fig(s).2 and 4; Paragraph [0065]); For example, “the master clock 100 may transmit a PTCP frame over the eNB 110 and the UE 120 to the slave clock 130.”(Fig.2 and 4; Paragraph [0065]) Also, “The PCTP frame comprises information indicative of a time value (that may take into account a local delay time) of the master clock.”(Fig.2 and 4; Paragraph [0065])), 
wherein the timing information (read as time value) is converted into a plurality of timing packets (read as modified PTCP packet(s)) to be received by each of the plurality of devices (read as PTCP Modification module (Fig.9 @ 1108; Paragraph [0156]); For example “a PTCP modification module 1108 adapted for modifying a ”(Fig.9 @ 1108; Paragraph [0156])); 
- broadcast, plurality of second encapsulated timing packets (read as modified PTCP modified packet(s)) to each of the plurality of devices (Fig(s).2 and 4), via the at least one network core (read as PTCP sending module (Fig.9 @ 1109; Paragraph [0157]); For example , “a PTCP sending module 1109 adapted for forwarding a such modified PTCP packet M12 to one or a plurality of UEs 120.”(Paragraph [0157])),
second encapsulation of the plurality of first encapsulated timing packets is performed by employing the at least one network core (read as modifying a PTCP packet (Fig(s).2-4, 6a, 7b @ S14; Paragraph [0060])), 
wherein the at least one network core further delivers the plurality of second encapsulated timing packets to the plurality of devices (read as “an eNB according to 3GPP 4G and especially 5G standards, capable of performing radio  ”(Fig(s).2, 4, 9; Paragraph [0060])); 
 However, fail to explicitly teach wherein first encapsulation of the plurality of timing packets is performed by employing communication channel of the data communication network; and 
- receive uplink data for communication from each of the plurality of devices based on the timing information; and 
- provide downlink data to the plurality of devices, corresponding thereto.
Ang et al. teach a method (Fig.2) wherein first encapsulation of the plurality of timing packets is performed by employing communication channel of the data communication network (read as “The scheduling entity 202 may broadcast a control channel 208 to one or more subordinate entities 204. Uplink data 210 and/or downlink data 206 may be transmitted using a transmission time interval (TTI). Here, a TTI may correspond to an encapsulated set or packet of information capable of being independently decoded.”(Paragraph [0049])); and 
-receive uplink data for communication from each of the plurality of devices based on the timing information (read as Uplink data 210 and/or downlink data 206 may be transmitted using a transmission time interval (TTI).”(Fig.2; Paragraph [0049])); and
- provide downlink data to the plurality of devices, corresponding thereto. (read as “Uplink data 210 and/or downlink data 206 may be transmitted using a transmission time interval (TTI).”(Fig.2; Paragraph [0049]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for receiving and transmitting uplink and downlink using a transmission time interval (TTI) as taught by Ang et al. with the devices as taught by Harmatos et al. for the purpose of improving isochronous communications by devices in an industrial network.
Regarding claim 13, Harmatos et al. teach a method for communication in an industrial environment, wherein the method is implemented using a system (Fig(s).2, 4, 6a,7b) comprising a server arrangement (Fig.2 @ 110) (Fig.2 @ 100) communicably coupled, via a data communication network, to at least one network core (Fig.2 @ 110), and a plurality of devices (Fig.2 @ 120, 121) (read as “an eNB according to 3GPP 4G and especially 5G standards, capable of performing radio communication with the wireless communication devices. ”(Paragraph [0060])), wherein the method (Fig(s).6a and 7b) comprises:
- generating, using the server arrangement, a timing information for each of the plurality of devices (read as generating and transmitting PTCP frame (Fig(s).2 and 4; Paragraph [0065]); For example, “the master clock 100 may transmit a PTCP frame over the eNB 110 and the UE 120 to the slave clock 130.”(Fig.2 and 4; Paragraph [0065]) Also, “The PCTP frame comprises information ”(Fig.2 and 4; Paragraph [0065])), 
wherein the timing information is converted into a plurality of timing packets to be received by each of the plurality of devices (read as modified PTCP packet(s)) to be received by each of the plurality of devices (read as PTCP Modification module (Fig.9 @ 1108; Paragraph [0156]); For example “a PTCP modification module 1108 adapted for modifying a time information of PTCP packet M11 to add the internal delay time;”(Fig.9 @ 1108; Paragraph [0156]));  
4- broadcasting, the plurality of timing information by providing it to data communication network (read as PTCP sending module (Fig.9 @ 1109; Paragraph [0157]); For example , “a PTCP sending module 1109 adapted for forwarding a such modified PTCP packet M12 to one or a plurality of UEs 120.”(Paragraph [0157])); 
- performing second encapsulation of the plurality of first encapsulated timing packets by employing the at least one network core (read as modifying a PTCP packet (Fig(s).2-4, 6a, 7b @ S14; Paragraph [0060])); 
- broadcasting, the plurality of second encapsulated timing packets to each of the plurality of devices, via the at least one network core (read as “an eNB according to 3GPP 4G and especially 5G standards, capable of performing radio  ”(Fig(s).2, 4, 9;Paragraph [0060]));
However, Harmatos et al. fail to explicitly teach the steps for: 
- performing first encapsulation of the plurality of timing packets by employing communication channel of the data communication network; 
- receiving uplink data for communication from each of the plurality of devices based on the timing information; and 
- providing downlink data to the plurality of devices, corresponding thereto.  
Ang et al. teach a method (Fig.2) for performing first encapsulation of the plurality of timing packets is performed by employing communication channel of the data communication network (read as “The scheduling entity 202 may broadcast a control channel 208 to one or more subordinate entities 204. Uplink data 210 and/or downlink data 206 may be transmitted using a transmission time interval (TTI). Here, a TTI may correspond to an encapsulated set or packet of information capable of being independently decoded.”(Paragraph [0049])); and 
- receiving uplink data for communication from each of the plurality of devices based on the timing information (read as Uplink data 210 and/or downlink data 206 may be transmitted using a transmission time interval (TTI).”(Fig.2; Paragraph [0049])); and
- providing downlink data to the plurality of devices, corresponding thereto. (read as “Uplink data 210 and/or downlink data 206 may be transmitted using a transmission time interval (TTI).”(Fig.2; Paragraph [0049]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for receiving and transmitting uplink and downlink using a transmission time interval (TTI) as taught by Ang et al. with the devices as taught by Harmatos et al. for the purpose of improving isochronous communications by devices in an industrial network.
Regarding claims 2 and 14, and as applied to claims 1 and 13 above, Harmatos et al, as modified by Ang et al., teach a system and method (Fig(s).2-4, 6a, 7b) wherein the plurality of devices comprises a set of wired devices and a set of wireless devices. (read as UE (Fig. @ 120; Paragraph [0063]); For example, “The UE 120 may be connected to the IO device 130 by any technology, e.g. wired or by radio. Alternatively, the UE and the IO device may form an integrated device.”(Fig(s).2, 4))
Regarding claim 3, and as applied to claim 1 above, Harmatos et al. teach “
a method of synchronization communication is performed between a master clock and a slave clock, wherein the communication ”(Fig(s).2, 4, 6a, 7b; Paragraph [0024])
However, Harmatos et al. fail to explicitly teach wherein the plurality of devices are Internet of Things (IoT) based devices. 
Ang et al. teach devices of a system wherein the plurality of devices are Internet of Things (IoT) based devices.(read as “A mobile apparatus may additionally be an “Internet of things” (IoT) device such as an automotive or other transportation vehicle, a satellite radio, a global positioning system (GPS) device, a logistics controller, a drone, a multi-copter, a quad-copter, a smart energy or security device, a solar panel or solar array, municipal lighting, water, or other infrastructure; …”(Paragraph [0040]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the IoT devices as taught by Ang et al. with the devices as taught by Harmatos et al. for the purpose of improving isochronous communications by devices in an industrial network.
Regarding claims 4 and 15, and as applied to claims 1 and 13 above, Harmatos et al., as modified by Ang et al., teach a system and method (Fig(s).2-4, 6a, 7b) wherein 
wherein the modified Clock Protocol is provided using transparent delivery method.(read as modify PTCP packet (Fig.4, 6a @ S04, 7b @ S14)) 
Regarding claims 5 and 16, and as applied to claims 2 and 14 above, Harmatos et al., as modified by Ang et al., teach a system and method (Fig(s).2-4, 6a, 7b) wherein the system comprises at least one managing device for managing communication with the set of wired devices. (read as eNB (Fig.2 @ 110, 4 @ 110, 6a @ 110’, 7b @ 110’, 8 @ 110 and 110’, 9 @ 110 and 110’))
Regarding claims 6 and 17, and as applied to claims 1 and 13 above, Harmatos et al., as modified by Ang et al., teach a system and method (Fig(s).2-4, 6a, 7b) wherein the system employs a time reference clock for generating the timing information.(read as Master Clock (Fig.2 @ 100, 4 @ 100, 6a @ 100, 7b @ 100)) 
Regarding claim 7, and as applied to claim 1 above, Harmatos et al. teach “a method of synchronization communication is performed between a master clock and a slave clock, wherein the communication involves ”(Fig(s).2, 4, 6a, 7b; Paragraph [0024])
However, Harmatos et al. fail to explicitly teach wherein timing information for a device  comprise at least one of:
an uplink time slot for the device, 
a downlink time slot for the device.  
Ang et al. teach a method wherein timing information for a device  comprise at least one of:
an uplink time slot for the device, 
a downlink time slot for the device. (read as “Uplink data 210 and/or downlink data 206 may be transmitted using a transmission time interval (TTI).”(Paragraph [0049]) Also, “a number of TTIs may correspond to frames, subframes, data blocks, time slots, or other suitable groupings of bits for transmission.”(Paragraph [0049]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for receiving and transmitting uplink and downlink using a transmission time interval (TTI) as taught by Ang et al. with the devices as taught by Harmatos et al. for the purpose of improving isochronous communications by devices in an industrial network.
Regarding claims 10 and 18, and as applied to claims 1 and 13 above, Harmatos et al., as modified by Ang et al., teach a system and method (Fig(s).2-4, 6a, 7b) wherein the system is configured to employ service-based architectures for providing an eNB according to 3GPP 4G and especially 5G standards, capable of performing radio communication with the wireless communication devices. ”(Fig(s).2, 4, 9;Paragraph [0060]))
Regarding claims 11 and 21, and as applied to claims 1 and 13 above, Harmatos et al., as modified by Ang et al., teach a system and method (Fig(s).2-4, 6a, 7b) wherein the at least one network core employs SYNC protocol to second encapsulate the plurality of first encapsulated timing packets. (read as PTCP (Paragraph [0020])) 
Regarding claim 12, and as applied to claim 1 above, Harmatos et al., as modified by Ang et al., teach a system and method (Fig(s).2-4, 6a, 7b) wherein the plurality of second encapsulated timing packets are broadcasted as ethernet frames to the plurality of devices. (read as ethernet packet (Paragraph(s) [0008] and [0015]))
Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harmatos et al. (U.S. Patent Application Publication # 2019/0059066 A1), in view of Ang et al. (U.S. Patent Application Publication # 2017/0289907 A1), and Anvari (U.S. Patent Application Publication # 2018/0368091 A1).
Regarding claim 8, and as applied to claim 1 above, Harmatos et al. teach “a method of synchronization communication is performed between a master clock and a slave clock, wherein the communication involves wireless network comprising a base station or eNB and a wireless terminal or UE,…”(Fig(s).2, 4, 6a, 7b; Paragraph [0024])
Ang et al. teach “… wireless communication systems, and more particularly, to reconfigurable subframe structures for wireless ”(Paragraph [0002])
However, Harmatos et al. and Ang et al. wherein the plurality of timing packets are at least one of: Internet Protocol (IP) based packets, non-IP packets, or a combination thereof. 
Anvari teaches a method wherein the plurality of timing packets are at least one of: Internet Protocol (IP) based packets, non-IP packets, or a combination thereof. (read as “IP packets containing baseband signal and control signals.”(Paragraph [0028]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and transmitting of IP packets containing control signals as taught by Anvari and the function for receiving and transmitting uplink and downlink using a transmission time interval (TTI) as taught by Ang et al. with the devices as taught by Harmatos et al. for the purpose of improving isochronous communications by devices in an industrial network.
Regarding claim 9, and as applied to claim 1 above, Harmatos et al. teach “a method of synchronization communication is performed between a master clock and a slave clock, wherein the communication involves wireless network comprising a base station or eNB and a wireless terminal or UE,…”(Fig(s).2, 4, 6a, 7b; Paragraph [0024])
Ang et al. teach “… wireless communication systems, and more particularly, to reconfigurable subframe structures for wireless ”(Paragraph [0002])
However, Harmatos et al. and Ang et al. wherein the uplink data and/or the downlink data is at least one of:
Internet Protocol (IP) based data, non-IP data, or a combination thereof.  
Anvari teaches a method wherein the uplink data and/or the downlink data is at least one of:
Internet Protocol (IP) based data, non-IP data, or a combination thereof. (read as “IP packets containing baseband signal and control signals.”(Paragraph [0028]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and transmitting of IP packets containing control signals as taught by Anvari and the function for receiving and transmitting uplink and downlink using a transmission time interval (TTI) as taught by Ang et al. with the devices as taught by Harmatos et al. for the purpose of improving isochronous communications by devices in an industrial network.
Regarding claim 19, and as applied to claim 13 above, Harmatos et al. teach “a method of synchronization communication is performed between a master clock and a slave clock, wherein the communication involves wireless network comprising a base station or eNB and a wireless terminal or UE,…”(Fig(s).2, 4, 6a, 7b; Paragraph [0024])
Ang et al. teach “… wireless communication systems, and more particularly, to reconfigurable subframe structures for wireless ”(Paragraph [0002])
However, Harmatos et al. and Ang et al. wherein the method further comprises receiving uplink data for communication from each of the plurality of devices on IP or non-IP frames. 
Anvari teaches a method wherein the method further comprises receiving uplink data for communication from each of the plurality of devices on IP or non-IP frames. (read as “IP packets containing baseband signal and control signals.”(Paragraph [0028]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and transmitting of IP packets containing control signals as taught by Anvari and the function for receiving and transmitting uplink and downlink using a transmission time interval (TTI) as taught by Ang et al. with the devices as taught by Harmatos et al. for the purpose of improving isochronous communications by devices in an industrial network.
Regarding claim 20, and as applied to claim 13 above, Harmatos et al. teach “a method of synchronization communication is performed between a master clock and a slave clock, wherein the communication involves wireless network comprising a base station or eNB and a wireless terminal or UE,…”(Fig(s).2, 4, 6a, 7b; Paragraph [0024])
Ang et al. teach “… wireless communication systems, and more particularly, to reconfigurable subframe structures for wireless ”(Paragraph [0002])
However, Harmatos et al. and Ang et al. wherein the method further comprises broadcasting the downlink data as a set of data packets as IP or non-IP frames to the each of the plurality of devices via the at least one of network core.
Anvari teaches a method wherein the method further comprises broadcasting the downlink data as a set of data packets as IP or non-IP frames to the each of the plurality of devices via the at least one of network core. (read as “IP packets containing baseband signal and control signals.”(Paragraph [0028]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the generation and transmitting of IP packets containing control signals as taught by Anvari and the function for receiving and transmitting uplink and downlink using a transmission time interval (TTI) as taught by Ang et al. with the devices as taught by Harmatos et al. for the purpose of improving isochronous communications by devices in an industrial network.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
HSUEH et al. (U.S. Patent Application Publication # 2016/0191184 A1) teach “a method for time synchronization between a master device and a slave device m a network, …”(Paragraph [0006])

faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 3, 2022